DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on May 1, 2022 has been entered.
 
Claim Objections
Claims 1, 5, 6, 10, 11, and 15 are objected to because of the following informalities:
In claim 1, lines 21-23, the recitation “and and” is improper; in line 29, it seems that --with-- is missing before “respect” and should be added.
In claim 5, line 21, the close parenthesis “)” is improper and should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 3, the recitation “a front side” is vague and indefinite as to what it is a front side of, and it seems that “with respect to” should be changed to --of--; in line 7, structural cooperation is lacking between the battery and the motor, and it is suggested to insert --operably connected to the motor-- after “battery”; in line 9, structural cooperation is lacking for the top handle, particularly as to what is supporting the top handle, and it is suggested to insert --is mounted to the body case and-- after “top handle”; in line 11, structural cooperation is not positively set forth for the side handle, particularly as to what is supporting the side handle, and it is suggested to insert --is mounted to the body case and-- after “side handle”; in line 17, the recitation “a first interference reduction part” is vague and indefinite as to whether it is one of the reduction parts set forth in line 15 or is another such reduction part; in line 28, the recitation “a second interference reduction part” is vague and indefinite as to whether it is one of the reduction parts set forth in line 15 or is another such reduction part; in line 35, the recitation “a third interference reduction part” is vague and indefinite as to whether it is one of the reduction parts set forth in line 15 or is another such reduction part; in line 37, the recitation “to be shifted” is vague and indefinite as to what structure is being set forth, particularly since it appears to be defining an active step or a future action/function; in lines 41-42, the recitation “is positioned at a position where the palm holding the top handle, or the wrist interferes” is vague and indefinite as to what additional structure is being set forth, particularly since the invention is being positively claimed in terms of the palm or the wrist which are not disclosed as part of the claimed invention and wherein the location of such depends on how a user chooses to hold the device.
In claim 2, line 3, the recitation “a front side” is vague and indefinite as to what it is a front side of, and it seems that “with respect to” should be changed to --of--; in line 7, structural cooperation is lacking between the battery and the motor, and it is suggested to insert --operably connected to the motor-- after “battery”; in line 9, structural cooperation is lacking for the top handle, particularly as to what is supporting the top handle, and it is suggested to insert --is mounted to the body case and-- after “top handle”; in line 11, structural cooperation is not positively set forth for the side handle, particularly as to what is supporting the side handle, and it is suggested to insert --is mounted to the body case and-- after “side handle”; in lines 18-19, the recitation “with respect to the front surface of the battery” is vague and indefinite as to what is being further defined since “an upper part of the front surface of the battery” as already set forth is with respect to the front surface of the battery, and thus it seems that the subject recitation is redundant and should be deleted.
In claim 4, line 3, the recitation “a front side” is vague and indefinite as to what it is a front side of, and it seems that “with respect to” should be changed to --of--; in line 7, structural cooperation is lacking between the battery and the motor, and it is suggested to insert --operably connected to the motor-- after “battery”; in line 10, structural cooperation is lacking for the top handle, particularly as to what is supporting the top handle, and it is suggested to insert --is mounted to the body case and-- after “top handle”; in line 12, structural cooperation is not positively set forth for the side handle, particularly as to what is supporting the side handle, and it is suggested to insert --is mounted to the body case and-- after “side handle”; in line 19, the recitation “a front end part thereof” is vague and indefinite as to what “thereof” refers (e.g., the interference reduction part? the battery?); similarly, in line 21, the recitation “a rear end part thereof” is vague and indefinite as to what “thereof” refers (e.g., the interference reduction part? the battery?); also in line 21, the recitation “with respect to a center …” is vague and indefinite as to what it refers, and it seems that the comma “,” after “thereof” should be replaced by --and--; in lines 23-24, the recitation “is positioned at a position where the palm holding the top handle or with the wrist interferes” is vague and indefinite as to what additional structure is being set forth, particularly since the invention is being positively claimed in terms of the palm or the wrist which are not disclosed as part of the claimed invention and wherein the location of such depends on how a user chooses to hold the device; also in line 24, the recitation “or with the wrist” is vague and indefinite as to what is being set forth (e.g., what is being done “with the wrist” or to what does it refer).
In claim 5, line 3, the recitation “a front side” is vague and indefinite as to what it is a front side of, and it seems that “with respect to” should be changed to --of--; in line 7, structural cooperation is lacking between the battery and the motor, and it is suggested to insert --operably connected to the motor-- after “battery”; in line 9, structural cooperation is lacking for the top handle, particularly as to what is supporting the top handle, and it is suggested to insert --is mounted to the body case and-- after “top handle”; in line 11, structural cooperation is not positively set forth for the side handle, particularly as to what is supporting the side handle, and it is suggested to insert --is mounted to the body case and-- after “side handle”; in line 19, the recitation “an upper end part thereof” is vague and indefinite as to what “thereof” refers (e.g., the interference reduction part? the battery?); similarly, in line 20, the recitation “a lower end part thereof” is vague and indefinite as to what “thereof” refers (e.g., the interference reduction part? the battery?); also in line 20, the recitation “with respect to a center …” is vague and indefinite as to what it refers, and it seems that the comma “,” after “thereof” should be replaced by --and--; in lines 22-23, the recitation “is positioned at a position where the palm holding the top handle, or the wrist interferes” is vague and indefinite as to what additional structure is being set forth, particularly since the invention is being positively claimed in terms of the palm or the wrist which are not disclosed as part of the claimed invention and wherein the location of such depends on how a user chooses to hold the device.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-6, 8-10, and 13-15 stand rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Haneda et al., U. S. Pub. No. 2015/0375416 (hereafter referred to as “Haneda ‘416”; wherein this reference is an equivalent to European Publication 2 952 306, which is reference D1 in the above-referenced search report).
Regarding claims 1, 4, and 5 and the claims dependent therefrom, Haneda ‘416 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including:
a body case (e.g., 11);
a work tool (e.g., 22) protruding forward from a front side with respect to the body case;
a motor (e.g., 23) operably connected to the work tool to drive the work tool; and
a battery (e.g., 31) to supply electric power to the motor, wherein the motor is accommodated in the body case,
a top handle (e.g., 12) is extended in a longitudinal direction at an upside with respect to the body case,
a side handle (e.g., 14) is provided at one (e.g., the left side surface) of a right side surface and a left side surface of the body case,
the battery is detachably mounted in a battery part formed behind the top handle (e.g., see paragraph 0037; see Figs. 9, 10, 17(b) with reference to Figs. 4, 6), and
interference reduction parts (e.g., see Figs.9, 10, 17(b), located in the area of the battery in the region of reference numeral 24) are formed behind the top handle to reduce interference with a palm holding the top handle or with a wrist, 
[for claim 1] wherein a first interference reduction part (e.g., see Figs. 9, 10, 17(b)) is configured such that an upper end part of a part of the body case (e.g., the rightmost upper end of the part contacted by the lead line of the lower occurrence 24 as viewed in Fig. 10), facing a front surface of the battery (e.g., a left-facing surface of the lower occurrence of  31 as viewed in Fig. 10), is positioned lower (e.g., when the saw in Fig. 10 is rotated appropriately) than an upper end part of the top handle (e.g., the rightmost upper end part which contacts the leftmost portion of the part contacted by the lead line of the lower occurrence of 24 as viewed in Fig. 10), at a corner (e.g., the corner of 24 between the batteries 31 as viewed in Fig. 10) between a front surface of the battery part and the other of the right side surface and the left side surface (e.g., see Fig. 10), and an inclined surface (e.g., the portion between the rightmost end of the gripping part of the handle and the leftmost upper end of the part contacted by the lead line of 24 as viewed in Fig. 10) is formed which is gradually reduced in height from an inner side to an outer side in a lateral direction of the battery (e.g., this portion is reduced in height by a rounded contour moving from its center to either side as viewed in Fig. 10) and which is recessed from an upper side to a lower side in a direction to which the battery is attached, at an upper end part of the corner,
wherein a second interference reduction part (e.g., see Figs. 6, 9, 10, 17(b)) is configured such that a recess (e.g., the elongated recess below the surface contacted by lead line of 35 as viewed in Fig. 6, which is located at a top as viewed in Fig. 10) is formed on an upper part of the front surface of the battery (e.g., the upper surface of 32 as viewed in Fig. 6) respect to the front surface of the battery at the corner (e.g., the upper right corner at the top of 32 as viewed in Fig. 6) between the front surface of the battery part and the other (e.g., right as viewed in Fig. 10) of the right side surface and the left side surface, and an inclined surface (e.g., the curved portion of the upper right part of 32 as viewed in Fig. 6) is formed which is gradually reduced in height from the inner side to the outer side in the lateral direction of the battery at the upper end part of the corner (e.g., this portion is reduced in height by a rounded contour moving from its center to either side as viewed in Fig. 6), and
wherein a third interference reduction part is formed such that an axis running through a center in the lateral direction of the battery part (e.g., an axis running through the lower occurrence of 31 as viewed in Fig. 10, which is the left occurrence of 31 as viewed in Fig. 9) is positioned on a side, closer to the side handle, to be shifted in parallel in the lateral direction with respect to an axis in the longitudinal direction running through a center in the lateral direction of a gripping part of the top handle (e.g., as shown in Figs. 9, 10, and 17(b)), and
the battery or the battery part is positioned at a position where the palm holding the top handle, or the wrist interferes (e.g., this limitation does not clearly set forth any additional structure and it appears that such a function can be performed on Haneda if held/gripped in such a manner);
[for claim 4] wherein the interference reduction part (e.g., see Figs. 9, 10, 17(b)) is formed by the battery (e.g., the left occurrence of 31 as viewed in Fig. 9, which is the lower occurrence of 31 as viewed in Fig. 10) mounted in the battery part (e.g., the part to which 31 is attached as viewed in Fig. 10) so as to have a front end part thereof (e.g., the upper left side of the lower occurrence of battery 31 as viewed in Fig. 10, specifically the upper left corner thereof) positioned at a side (e.g., the lower side as viewed in Fig. 10) closer to the side handle with respect to a rear end part thereof, with respect to a center in the lateral direction of a gripping part of the top handle (e.g., the vertical axis line indicated by Cw as viewed in Fig. 9); and
the battery or the battery part is positioned at a position where the palm holding the top handle or with the wrist interferes (e.g., this limitation does not clearly set forth any additional structure and it appears that such a function can be performed on Haneda if held/gripped in such a manner;
[for claim 5] wherein the interference reduction part (e.g., see Figs. 11(a), 11(b)) is formed by the battery (e.g., the upper occurrence of 31) mounted in the battery part (e.g., the part to which 31 is attached as viewed in Fig. 11(a)) so as to have an upper end part thereof (e.g., the upper left side of the battery 31 as viewed in Fig. 11(a), specifically the upper left corner thereof as viewed in Fig. 11(b)) positioned at a side (e.g., the left side as viewed in Fig. 11(b)) closer to the side handle with respect to a lower end part thereof (e.g., the lower right side of the battery 31 as viewed in Fig. 11(a), specifically the lower right corner thereof as viewed in Fig. 11(b), wherein the upper left corner of 31 is closer to left side than the lower right corner of 31) with respect to a center in the lateral direction of a gripping part of the top handle (e.g., the vertical axis line indicated by Cw as viewed in Fig. 11(b)); and
the battery or the battery part is positioned at a position where the palm holding the top handle, or the wrist interferes (e.g., this limitation does not clearly set forth any additional structure and it appears that such a function can be performed on Haneda if held/gripped in such a manner;
[claims 6, 9, 10 (from 1, 4, 5, respectively)] wherein the battery part is inclined such that an upper part thereof is positioned posterior to a lower part thereof (e.g., each battery of Haneda ‘416 is inclined as shown in Figs. 2, 11(a));
[claims 11, 14, 15 (from 1, 4, 5, respectively)] wherein an upper end part of the battery is positioned above an upper end edge of a rear end part of the top handle (e.g., see the upper battery as shown in Fig. 2; see also Fig. 15).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7, and 12 stand rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haneda et al., U. S. Pub. No. 2015/0375416 (hereafter referred to as “Haneda ‘416”; wherein this reference is an equivalent to European Publication 2 952 306, which is reference D1 in the above-referenced search report).
Haneda ‘416 discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of applicant’s claimed invention including all of the claim as described above, which is the same or substantially the same as claims 1, 4, and 5 except for the last paragraph as follows:
[for claim 2] wherein the interference reduction part (e.g., see Figs. 1, 2, 6) is configured such that a recess (e.g., the elongated recess below the surface contacted by lead line of 35 as viewed in Fig. 6, which is located at a top as viewed in Figs. 1, 2) is formed on an upper part of the front surface of the battery (e.g., the upper surface of 32 as viewed in Fig. 6) with respect to the front surface of the battery, at a corner (e.g., the upper right corner at the top of 32 as viewed in Fig. 6) between the front surface of the battery and the other (e.g., right) of the right side surface and the left side surface, and an inclined surface (e.g., the curved portion of the upper right part of 32 as viewed in Fig. 6) is formed which is gradually reduced in height from an inner side to an outer side in the lateral direction at an upper end part of the corner (e.g., this portion is reduced in height by a rounded contour moving from its center to either side as viewed in Fig. 6);
[claim 7 (from 2)] wherein the battery part is inclined such that an upper part thereof is positioned posterior to a lower part thereof (e.g., each battery of Haneda ‘416 is included as shown in Figs. 2, 11(a));
[claim 12 (from 2)] wherein an upper end part of the battery is positioned above an upper end edge of a rear end part of the top handle (e.g., see the upper battery as shown in Fig. 2).
	In the alternative, it applicant’s position is that the interference reduction part of Haneda ‘416 does not show the recess as claimed in claim 2, applicant’s attention is drawn to the fact that, starting from Haneda ‘416, if the skilled person wants to improve the ergonomics of an electric power work device, he will come to the solution of making a battery with a shape corresponding to the position of the arms of the user. Therefore, providing a recess as claimed in claim 2 belongs to the common knowledge of the skilled person and is an obvious measure that does not require any technical adaptation, since it is an alternative design for which no special technical effect can be expected.

Response to Arguments
Applicant's arguments filed May 1, 2022 have been fully considered but they are not persuasive.
In the paragraph on page 13 of the subject response, applicant argues that“the top handle as a smaller length in the front-rear direction than that of Haneda.” However, it is respectfully submitted that the claims do not set forth any such lengths, specific or relative, and thus such a difference cannot be relied upon to distinguish over the applied prior art.
In the paragraph in the middle of page 14 and the paragraph bridging pages 14-15 of the subject response, applicant provides arguments directed to a margin between the hand or palm and the battery case. However, it is respectfully submitted that no such margin is claimed, and that if claimed would likely amount to a functional recitation of intended use, particularly since the hand or the palm thereof of a user are not part of the claimed invention. Additionally, in the bridging paragraph, applicant states that “[T]his indicates that the present invention has a total size smaller than Haneda.” However, it is respectfully submitted that there are no claims directed to the specific size of the claimed invention. Thus, such arguments cannot be relied upon to distinguish the claimed invention over the prior art. Further, in the bridging paragraph, applicant argues that positional relationships of the battery case or the battery with respect to the tip handle and the side handle are not shown in Haneda. The Examiner respectfully submits that it is believed that, to the extent claimed, such relationships are disclosed and shown in Haneda. Finally, in the bridging paragraph, applicant argues that a plurality of batteries are used in Haneda, while only single battery is used in the present invention. However, it is respectfully submitted that Haneda discloses plural “single” batteries. Further, if applicant’s position is that the present invention uses only one battery, it is respectfully submitted that there are no claim limitations directed to such.
In the paragraph at the center of page 15 of the subject response, applicant argues that the motor of Haneda which contains portion 11a protrudes leftward from the body housing 11 whereas applicant’s motor does not protrude in a lateral direction. However, applicant has not pointed to claim language that defines such a difference, and it is the Examiner’s position that the prior art teaches and/or suggests every structural limitation of the claimed invention.
Therefore, for at least the reasons described above, it is respectfully submitted that the claimed invention does not distinguish over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

cfd
July 2, 2022